Order entered February 12, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01256-CV

                              ALFREDO CORNEJO, Appellant

                                               V.

                                ANTHONY JONES, Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 11-02958-A

                                           ORDER
       We GRANT appellee’s February 6, 2013 unopposed second motion for an extension of

time to file a brief. Appellee shall file his brief on or before March 8, 2013. We caution

appellee that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE